Citation Nr: 1726692	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-25 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether the request for waiver of indebtedness was timely filed.

2. Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $6,206.70, to include whether the overpayment was validly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1988 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Debt Management Center in Fort Snelling, Minnesota, which, in pertinent part, denied entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $13,890.37.  The statement of the case (SOC) and supplemental SOC (SSOC) were issued by the VA Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction currently resides with the RO in New Orleans, Louisiana. 

The issue certified to the Board was entitlement to waiver of the overpayment in the amount of $13,980.37.  However, the VA informed the Veteran in February 2013 that the amount of the overpayment had been adjusted.  The December 2013 SSOC noted that the overpayment after the adjustment was $6,206.70.  Furthermore, the VA denied the claim on the narrow issue as to whether the Veteran timely filed a request for waiver of the indebtedness.  The issues have therefore been characterized accordingly, as shown on the title page of this decision.

The issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $6,206.70, to include whether the overpayment was validly created, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was notified in February 2013 that the amount of the overpayment had been adjusted.

2. In April 2013, within 180 days following the February 2013 notice of that the amount of the overpayment had been adjusted, the Veteran filed a timely request for a waiver of the adjusted amount of indebtedness. 


CONCLUSION OF LAW

The April 2013 request for waiver of adjusted indebtedness was timely filed.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The U.S. Court of Appeals for Veterans Claims (Court) has held that VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issue of whether a timely request for waiver of indebtedness was filed, and the VCAA does not apply.  At any rate, the narrow issue of timeliness is being granted herein; therefore, no conceivable prejudice to the Veteran exists in adjudicating this narrow issue.

II. Analysis

An overpayment is created when VA determines that an individual has received payments in excess of the amount due or to which he or she is entitled.  38 C.F.R. § 1.962.  The debtor may challenge the validity or amount of the debt owed, and may apply for a waiver of a debt found to be valid.  38 C.F.R. §§ 1.911 (c), 1.963.  

In this case however, the threshold issue is whether the Veteran's request for waiver of indebtedness was filed in a timely manner.  

Generally, when the notice of indebtedness was issued on or after April 1, 1983, a request for waiver of indebtedness shall only be considered if made within 180 days following the date of the notice of indebtedness issued to the debtor by the VA.  See 38 C.F.R. § 1.963.  

The basic facts in this case are not in dispute.  In April 2012, the Veteran was notified by VA of an overpayment resulting in a debt of $13,890.37.  In October 2012, the Veteran contested the amount of the overpayment, submitted Form VA 21-0538 Status of Dependents Questionnaire and a copy of his divorce decree, and asked that the overpayment be re-calculated.  In a February 2013 letter, VA informed the Veteran that the overpayment amount had been adjusted, but the exact amount of the adjusted overpayment was not listed.  The letter further stated that the Veteran would receive separate notification from the VA Debt Management Center with the exact amount of the overpayment along with repayment information.  No such notification letter is of record.  

In April 2013, the Veteran requested a waiver of the indebtedness.  This request was denied later that same month.  The Debt Management Center explained that the request for a waiver of the indebtedness of $13,890.37 was denied because the Veteran did not submit his application for waiver within 180 days of the April 2012 notice of indebtedness.  

Thereafter, the first notification to the Veteran of the exact amount of the adjusted indebtedness was the December 2013 SSOC, which stated that adjusted overpayment was in the amount of $6,206.70.

The Board has reviewed the claims file and finds that the Veteran's April 2013 request for waiver of indebtedness was timely filed, as it was filed within the requisite 180 days of the February 2013 notice of the adjusted overpayment.  While the Veteran was initially notified in April 2012 that an overpayment had occurred and a debt of $13,890.37 had been created, his April 2013 request for a waiver of indebtedness did not apply to this debt.  When initially notified, he challenged the amount owed and then when the debet was reduced, he filed a waiver request.  In other words, he was seeking a waiver of the adjusted indebtedness and he was not informed of the adjusted indebtedness until February 2013.   

In light of the above, resolving reasonable doubt in the Veteran's favor, his request for a waiver of the overpayment was received by VA in April 2013, within 180 days of the February 2013, notice of the adjusted debt.  Thus, the request was timely, and the request should be considered on its merits. 38 C.F.R. § 1.963 (b)(2); 38 U.S.C.A. § 5107 (providing that reasonable doubt will be resolved in the claimant's favor for any issue material to the determination of a matter).  However, as discussed in further detail below, further development is needed prior to analyzing the merits of the claim.

ORDER

The April 2013 request for waiver of indebtedness in the adjusted amount of $6,206.70 was timely filed; the appeal is granted to this extent only.


REMAND

As the Board determined herein that the Veteran's request for a waiver of overpayment was timely filed, the merits of the waiver request must be referred to the Committee on Waivers and Compromises for adjudication.

The Board notes further that in addition to filing the claim for a waiver, the Veteran has challenged the proper creation of the adjusted debt.  Therefore, formal adjudication of his challenge to the validity of the debt must be conducted prior to adjudication of the waiver issue.  Schaper v. Derwinski, 1 Vet. App. 430, 437   (1991) ("when a Veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the Veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911 (c)(1).  Resolution of the creation issue must precede consideration of the waiver issue.

Accordingly, the case is REMANDED for the following action:

1.  Ask that the Veteran submit an updated Financial Status Report.

2.  The matter should be referred to the Committee for review of the merits of the waiver request in the calculated adjusted amount of $6,206.70, to include whether the overpayment was validly created.  If the claim remains denied, provide the Veteran and his representative with a SSOC and an appropriate time period for response, after which the case is to be returned to the Board for further consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


